Exhibit 10.2

GUARANTY

WHEREAS, SAI PROPERTY MANAGEMENT, LLC, a New Jersey limited liability company
with an address at 2 Henderson Drive, West Caldwell, New Jersey (the “Landlord”)
is simultaneously herewith entering into a Lease with MICROWAVE CONCEPTS, INC.,
a Delaware Corporation with an address at 2 Henderson Drive, West Caldwell, New
Jersey (hereinafter the “Tenant”) for approximately 22,000 square feet at the
property located at 2 Henderson Drive, West Caldwell, New Jersey (the “Lease”);
and

WHEREAS, the Landlord requires that Micronetics, Inc., a Delaware corporation
with an address at 26 Hampshire Drive, Hudson, NH 03051 (hereinafter the
“Guarantor”), the parent company of Tenant, guarantee the full faith and
performance of the terms and conditions of the Lease on behalf of Tenant; and

WHEREAS, the Guarantor has consented to guarantee the terms and conditions of
the Lease as hereinafter set forth.

NOW, THEREFORE, to induce the Landlord to enter into said Lease, the Guarantor
hereby agrees as follows:

1. (a) During the Term of the Lease, and thereafter including any renewals
periods, the Guarantor unconditionally guarantees to the Landlord and the
successors and assigns of the Landlord, the full and punctual performance and
observance by the Tenant of all of the terms, covenants and conditions in said
Lease contained on Tenant’s part to be kept, performed or observed.

(b) If, at any time during the Lease Term, Tenant shall default in the
performance or observance of any of the terms, covenants or conditions in the
Lease, beyond applicable notice and grace periods the Guarantor, upon written
notice from Landlord, will keep, perform and observe such terms, covenants or
conditions in place and stead of the Tenant.

(c) The liability of the Guarantor hereunder shall be enforceable against the
Guarantor without the necessity for any suit or proceedings on the Landlord’s
part of any kind or nature whatsoever against the Tenant.

2. Any act of the Landlord, or the successors or assigns of the Landlord,
consisting of a waiver of any of the terms or conditions of said Lease, or the
giving of any consent to any manner or thing relating to said Lease, or the
granting of any indulgences or extensions of time, to the Tenant, may be done
without notice to the Guarantor and without releasing the obligations of the
Guarantor hereunder.

3. The obligations of the Guarantor hereunder shall not be released by
Landlord’s receipt, application or release of security given for the performance
and observance of covenants and conditions in said Lease contained on the
Tenant’s part to



--------------------------------------------------------------------------------

be performed or observed; nor by any modification of such Lease, but in the case
of any such modification, the liability of the Guarantor shall be deemed
modified in accordance with the terms of any such modification of the Lease

4. The liability of the Guarantor hereunder shall in no way be affected by
(a) the release or discharge of the Tenant in any creditors’ receivership,
bankruptcy or other proceedings; (b) the impairment, limitation or modification
of the liability of the Tenant or the estate of the Tenant in bankruptcy, or of
any remedy for the enforcement of the Tenant’s said liability under the Lease,
resulting from the operation of any present or future provision of the
Bankruptcy Code or other statute or from the decision in any court; (c) the
rejection or disaffirmance of the Lease in any such proceedings; (d) the
assignment or transfer of the Lease by the Tenant; (e) any disability or other
defense of the Tenant; or (f) the cessation from any cause whatsoever of the
liability of the Tenant.

5. Until all the covenants and conditions in said Lease on the Tenant’s part to
be performed and observed are fully performed and observed, the Guarantor:
(a) shall have no right of subrogation against the Tenant by reasons of any
payments or acts of performance by the Guarantor hereunder; (b) waives any right
to enforce any remedy which the Guarantor now or hereafter shall have against
the Tenant by reason of any one or more payment or acts of performance in
compliance with the obligations of the Guarantor hereunder; and (c) subordinates
any liability or indebtedness of the Tenant now or hereafter held by the
Guarantor to the obligations of the Tenant to the Landlord under said Lease.

6. Notwithstanding any payments of Rent and Additional Rent made by the
undersigned pursuant to the provisions of this Guaranty, so long a Tenant is in
default under the terms of the Lease the undersigned shall not seek to enforce
or collect upon any rights which the undersigned now has or may acquire against
the Tenant either by way of subrogation, indemnity, reimbursement or
contribution for any amount paid under this Guaranty. In the event either a
petition is filed under the Bankruptcy Code or under any other applicable
Federal or state insolvency law in regard to the Tenant, or an action or
proceeding is commenced for the benefit of the creditors of the Tenant, and the
Landlord is ordered to repay all or any portion of any payments made to Landlord
which were received from or on behalf of the Tenant and which are held voidable
on the grounds of preference, fraudulent conveyance or otherwise, the
undersigned shall pay to the Landlord an amount equal to such payments held to
be voidable, provided, however, that the aggregate of all payments made by the
undersigned under this Guaranty shall not exceed the amount of the Annual Basic
Rent and Additional Rent arrears then due and payable.

If at any time payment, or portion thereof, made by or for the account of the
undersigned on account of the obligations under this Guaranty, is set aside by
any court or trustee having jurisdiction as a voidable preference, fraudulent
conveyance or otherwise as being subject to avoidance or recovery under the
provisions of the Bankruptcy Code or under any other applicable Federal or state
insolvency law or similar law, the undersigned hereby agrees that this Guaranty
(a) shall continue and



--------------------------------------------------------------------------------

remain in full force and effect, and (b) if previously terminated as a result of
the undersigned having fulfilled the undersigned’s obligations hereunder in full
or as a result of the Landlord having released the undersigned from its
obligations and liabilities hereunder, shall without further act or instrument
be reinstated and shall thereafter remain in full force and effect, in either
case with the same force and effect as though such payment or portion thereof
had not been made, and, if applicable, as if such previous termination had not
occurred.

7. This Guaranty shall apply to the said Lease and to any renewal or extension
thereof.

8. The Guarantor shall pay Landlord’s reasonable attorneys’ fees and all costs
and other expenses incurred in any collection or attempted collection or in any
negotiations relative to the obligations hereby guaranteed or enforcing this
Guaranty of Lease against the Guarantor.

9. This instrument may not be changed, modified, discharged or terminated orally
or in any manner other than by an agreement in writing signed by the Guarantor
and the Landlord.

10. This Guaranty shall inure to the benefit of the Landlord, and its heirs,
legal representatives, successors and assigns; and shall be binding on the
Guarantor and its successors and assigns. Landlord may without notice, assign
this Guarantee of Lease in whole or in part and no assignment or transfer of the
Lease shall operate to extinguish or diminish the liability of the undersigned
hereunder.

11. This Guaranty, and the rights and obligations of the Guarantor hereto, shall
be interpreted and construed in accordance with the laws of the State of New
Jersey.

IN WITNESS WHEREOF, the Guarantor has hereunto set his hand and seal the 17th
day of October, 2008

 

Micronetics, Inc., Guarantor By:  

/s/ David Robbins

Name:   David Robbins Title:   Chief Executive Officer